IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                                FILED
                                                               August 19, 2008
                               No. 07-11217
                            Conference Calendar           Charles R. Fulbruge III
                                                                  Clerk

WILLIAM KELLY, JR

                                         Plaintiff-Appellant

v.

CITY OF DALLAS; CITY COMMISSIONER’S COURT; JASON LE CARTER,
Sued individually and in official capacity; CRAIG MARTIN REDDEN, Sued
individually and in official capacity; JOHN E LARSEN, Sued individually and
in official capacity; DALLAS COUNTY; DALLAS COUNTY COMMISSIONERS
COURT; LUPE VALDEZ, Dallas County Sheriff sued individually and in official
capacity; MALLYIS MAULDIN, Dallas Medical Dr. sued individually and in
official capacity; UNKNOWN NURSES; DAVID M KUNKLE, Dallas City Police
Chief sued individually and in official capacity; SHERIFF DEPUTIES OF
DALLAS COUNTY JAIL, Sued individually and in official capacity

                                         Defendants-Appellees


                Appeal from the United States District Court
                     for the Northern District of Texas
                          USDC No. 3:07-CV-1510


Before GARZA, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-11217

      William Kelly, Jr. Texas prisoner # 559442, moves this court to proceed in
forma pauperis (IFP) on appeal from the district court’s dismissal of his 42
U.S.C. § 1983 complaint. The district court dismissed the complaint as barred
by the applicable statute of limitations. The district court also denied Kelly’s
request to proceed IFP on appeal, certifying that the appeal was not taken in
good faith.
      Kelly’s IFP motion is a challenge to the district court’s certification that
his appeal is not taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 202
(5th Cir. 1997). However, Kelly does not address the district court’s reasons for
dismissing his § 1983 complaint. Because he fails to identify any error in the
district court’s analysis, any such argument is abandoned. See Brinkmann v.
Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      Kelly has not shown that he will present a nonfrivolous issue on appeal.
See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). Accordingly, the motion
for leave to proceed IFP is denied, and the appeal is dismissed as frivolous. See
Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2.
      Both the district court’s dismissal of the complaint and this court’s
dismissal of the appeal count as strikes under 28 U.S.C. § 1915(g). Kelly has one
previous strike. See Kelly v. Dallas Co. Sheriffs and Medical Dep’t, No. 3:95-CV-
0062-P (N.D. Tex. May 28, 1996). Because Kelly has accumulated three strikes,
he is barred from proceeding IFP in any civil action or appeal filed while he is
incarcerated or detained in any facility unless he “is under imminent danger of
serious physical injury.” § 1915(g).
      IFP MOTION DENIED; APPEAL DISMISSED; 28 U.S.C. § 1915(g) BAR
IMPOSED.




                                        2